Citation Nr: 1201557	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative lumbar spine with sacroiliac joint dysfunction, to include as secondary to service-connected left knee disability.

2. Entitlement to service connection for depressive disorder, claimed as secondary to service-connected disability(ies).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision in which the RO, inter alia, denied service connection for a  bilateral hip disability, back disability, and depression.  In November 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and in June 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In June 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In September 2010, the Board denied the Veteran's claim for service connection for a bilateral hip disability, and remanded the remaining claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an October 2011 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The competent medical opinions on the question of whether the Veteran's current degenerative lumbar spine with sacroiliac joint dysfunction is etiologically related to his service-connected left knee disability are in relative equipoise.

3.  The only competent, persuasive opinions to address the etiology of the Veteran's current depressive disorder indicate that such depressive disorder is as likely as not related to the Veteran's now service-connected degenerative lumbar spine with sacroiliac joint dysfunction.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative lumbar spine with sacroiliac joint dysfunction, as secondary to service-connected left knee disability, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for depressive disorder, as secondary to service-connected degenerative lumbar spine with sacroiliac joint dysfunction, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claims on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the allowances, as noted below, any further discussion of the amendment is unnecessary.]

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

A.  Degenerative Lumbar Spine with Sacroiliac Joint Dysfunction

In this case, service connection has been established for a left knee disability and the Veteran has been diagnosed with degenerative lumbar spine with sacroiliac joint dysfunction, as evidenced by the VA treatment records.  Moreover, the medical evidence of record includes conflicting medical opinions on the question of whether there exists a medical relationship between the degenerative lumbar spine with sacroiliac joint dysfunction, for which service connection is sought, and the Veteran's service-connected left knee disability.

In June 2006, the Veteran underwent VA examination.  He was diagnosed with degenerative disc disease of the thoracolumbar spine.  The examiner opined that the Veteran's current disability was not caused by his service-connected left knee condition.  He further opined that the Veteran's current back disability has not been aggravated by his service-connected left knee condition.  No rationale was offered for the conclusions reached.  

The Veteran was afforded another VA examination in April 2008.  The examiner noted that the Veteran underwent a total left knee replacement in 2007 at the VA Medical Center (VAMC) in Portland.  On examination, it was noted that the Veteran predominately walks on his left leg, and that he walks with a normal gait once he gets going, but limps prior to that.  He was found to have exquisite tenderness over the sacroiliac joint and a decreased range of motion.  The examiner determined that the Veteran's back disability was at least as likely as not caused by his left knee disability.  As rationale, he indicated that there was no other cause for a compensatory mechanism other than his pain in the sacroiliac joint. 

In a June 2010 private medical report, the Veteran's chiropractor opined that the Veteran's current low back disability was caused by his left knee condition.  In explanation, the chiropractor stated that the fibrosis of repair to the injured left knee joint altered the biomechanics of his spine and knee.  The altered joint movement accelerated the wear and tear to his spine, resulting in degenerated soft tissue and the proliferation of bone spurs into the neural canal.  The pinching of the nerves has caused pain, swelling, muscle spasms, and joint restriction.

In October 2010, the Veteran underwent another VA examination.  On examination, the Veteran was able to heel and toe walk without significant problems, although he appeared to be in pain.  He had limited motion and paraspinal muscle spasms.  He did not have gross curvature of the spine, muscle atrophy, or neurological deficits. That examiner determined that the lumbar spine condition was not caused by, and has not been aggravated by, his left knee disability.  In explanation, the examiner indicated that the deterioration of the Veteran's lumbar spine with his type of arthritis is not what would be expected from walking with a limp due to a bad knee.  The examiner indicated that walking with the limp might cause muscular symptoms, but not bony changes.

The report of a November 2010 VA neurosurgery consultation reflects that the Veteran complained of progressive lower back pain, and that had been treated with minimal success with both steroid injections and a TENS unit.  He complained of pain radiating into the right thigh, and neurological claudications.  The examining physician noted that the act of limping for many years due to the left knee has placed extra stress on the Veteran's spine, and worsened his back pain and radiculopathy.

Based on this evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative lumbar spine with sacroiliac joint dysfunction should be granted, as secondary to the Veteran's service-connected left knee disability.  The negative evidence is comprised of the opinions of the June 2006 and October 2010 VA examiners.  As noted, the June 2006 VA examiner offered no rationale to support the conclusion reached, diminishing the probative value of that opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  As for the October 2010 opinion, the examiner's conclusion appears to rest on the fact that walking with a limp might cause muscular symptoms, but not bony changes.  In making this assertion, however, the examiner failed to reconcile the findings of the June 2010 private examiner who determined that altered joint movement of the left knee has accelerated the wear and tear of the spine, causing the proliferation of bone spurs into the neural canal.  Moreover, the October 2010 opinion seemingly ignores the fact that the Veteran's low back disability does involve muscular symptomatology (pain and paraspinal muscle spasms), which the examiner conceded could be caused by limping due to the left knee.  By contrast, the April 2008 examination, June 2010 private medical report, and November 2010 neurological consultation record are adequate.  These examiners evaluated the Veteran, considered his documented history and assertions, and provided an adequate rationale for the opinions expressed on a matter within an area of expertise.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for degenerative lumbar spine with sacroiliac joint dysfunction, are met.

B.  Depressive Disorder

By way of this decision, service connection has been established for degenerative lumbar spine with sacroiliac joint dysfunction.  Moreover, the Veteran has been diagnosed with depressive disorder, as evidenced by the VA treatment records.  Additionally, the only competent opinions of record with regard to whether the Veteran's depressive disorder is secondary to his now service-lumbar disability are positive opinions which support the claim. 

In July 2006, the Veteran underwent VA examination.  The examiner determined that at the time, the Veteran did not endorse symptoms that would warrant a diagnosis of depressive disorder using the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Data from a structured interview of psychiatric symptoms and from his responses on psychometric testing did not suggest the presence of a psychiatric disorder.

In April 2008, another VA examination was conducted.  The examiner determined that the Veteran did not appear to have a psychiatric diagnosis of clinical depression, although the Veteran did report frustration with his physical limitations.  The examiner noted he had not been clinically treated for depression, and did not render a diagnosis.

In June 2010, a private psychiatric examination was conducted.  The Veteran reported feeling sad or down most of the day, nearly every day for the past month.  He indicated that his depression had worsened and that he felt sadder and more depressed currently than at any time in the past.  He reported getting no pleasure out of things he used to enjoy, and that he had lost nearly ten percent of his body weight over the past two months due to loss of appetite.  The examiner diagnosed the Veteran with depressive disorder not otherwise specified using the DSM-IV, and noted that his chronic pain was likely a strong contributing factor to his depression.  The examiner explained that a diagnosis of mood disorder due to general medical condition was considered, but ruled out, because there was insufficient evidence that the Veteran's depression is a direct physiological consequence of his medical problems.

At the June 2010 Board hearing and in a June 2010 lay statement from the Veteran's wife, both the Veteran and his wife described the Veteran's symptoms of depression, including a diminished social life and marital strife, resulting from his physical limitations.

In September 2010, the Board noted that the Veteran's diagnosis of depressive disorder, taken together with the June 2010 private psychiatric examination report indicating that the Veteran's chronic pain was likely a strong contributing factor to his depression, suggested that Veteran may have current depressive disorder related to his service-connected disability(ies).  However, at the time of the remand, the record included no actual opinion addressing the medical relationship, if any, between current diagnosis of depressive disorder, and his service-connected disability(ies).  Accordingly, the Board directed the RO/AMC to afford the Veteran an examination in order to obtain a medical opinion on whether the Veteran's psychiatric disability was caused or aggravated by his service-connected disabilities.

On VA examination in October 2010, the Veteran reported a continuing sense of depression and demoralization because of his limited mobility associated with recurring and severe pain.  Fleeting suicidal thoughts were noted, but the Veteran denied any intent to harm himself.  Using the Beck Depression Inventory, the Veteran's score indicated borderline clinical depression.  His judgment was intact and he had good insight about his psychological problems.  The examiner noted the Veteran underwent a total knee replacement in 2007, and that he subsequently developed degenerative lumbar spine disease.  The examiner indicated his review of the June 2010 private psychological examination as well as the prior VA examination reports, as well as the lay statements of record, including a June 2010 letter from the Veteran's wife.  The examiner determined that the Veteran's depression is at least as likely as not caused by his chronic lumbar condition/pain.  

This opinion, combined with the June 2010 examiner's findings that the Veteran's chronic pain has a negative impact on his mood and is a strong contributing factor to his depression, constitutes the entirety of the medical evidence addressing the etiology of the Veteran's depressive disorder.  These examiners evaluated the Veteran, considered his documented history and assertions, and expressed competent opinions within areas of expertise.  The June 2010 examiner in particular offered a thorough explanation for the diagnosis and conclusion reached.  For these reasons, the Board finds the opinions are adequate.

The United States Court of Appeals for Veterans Claims has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for depressive disorder, as secondary to degenerative lumbar spine with sacroiliac joint dysfunction, are met.



ORDER

Service connection for degenerative lumbar spine with sacroiliac joint dysfunction, as secondary to service-connected left knee disability, is granted.

Service connection for depressive disorder, as secondary to service-connected degenerative lumbar spine with sacroiliac joint dysfunction, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


